DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment filed March 29, 2021.
Claims 1-15, 22-23, 25-26 are canceled.
Claims 63-64 are added.
Claims 28-64 are pending.

Allowable Subject Matter
Claims 28-64 are allowed.
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks of 11/11/2020 and upon reconsideration, the Examiner finds Applicant’s arguments persuasive. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of varying a position of a microstimulator prior to anchoring the same along the vasculature to vary a position of the stimulator along the length of the hypoglossal nerve to identify an optimal stimulation side that causes contraction of a muscle that restores airway patency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792